DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-9, 17 are pending. 


Claim Rejections - 35 USC § 103

Claim 1, 3-4, 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varma et al. (US 2012/0142832).
	Regarding claim 1: Varma is directed to a composition comprising graphene sheets, polymer and a substrate. The compositions are useful for thermal conduction [0047] [0099] and can be used for heat dissipation elements. Heat dissipation elements are equivalent to a heater or heating component since heat dissipation transfers heat from an object to the heat dissipation element. The substrates include polymeric substrates [0081]. The composition is in the form of a coating and the coating is adjacent to at least a portion of the polymeric substrate [0089].
	While a specific thermal management device simultaneous comprising a polymeric substrate and a heater or heating component is not specifically mentioned, it would have been obvious to have selected such a thermal management system since is taught as suitable from a reasonable number of options. See MPEP 2143, rationale (E). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a thermal management device within the scope of claim 1. 
	Regarding claims 3-4: The composition comprises at least one electrically or thermally conductive additives ([0049]), including metal oxides ([0050]).
	Regarding claims 6-7:  The graphene sheets have a surface area of 100-2630 m2/g ([0018] [0032]). 
	Regarding claims 8-9: The graphene sheets have a ratio of carbon to oxygen ratio of at least about 35:1 or 75:1 ([0038]).
	 
	 
Claims 2, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varma as applied to claim 1 above, and further in view of Brekkestran et al. (5,105,067). 
Regarding claim 2: Varma mentions use for wearable electronics, although doesn’t specify the components of wearable electronics and the coatings can be applied to fabrics (including cloths) and textiles (such as cotton, wool, polyesters, rayon, etc .), clothing ([0081] Varma). 
Brekkestran is directed to electrically heated cold weather garments, wherein the wearable electronics comprises a heating element 22, voltage source 28 (Fig. 1 and col.3 ll. 45-54) . Further, the heating elements positioned adjacent to the coating, thermally coupled to the coating, and conductively coupled to the voltage source. Specifically, Figure 2 discloses the heating element 22b is attached to the fabric 200 and conductively coupled to the voltage source 28. The heat is spread via the heating element on the fabric and the device is flexible and conforms to surfaces, i.e. it is wearable. Brekkestran discloses the garment is made of polymer fabrics (col. 8 ll. 19-44 Brekkestran). 
One skilled in the art would have been motivated to have used the coated fabric of Varma to make wearable electronics in Brekkestran since the coated fabrics in Varma are electrically and thermally conductive and can be applied to coat fabrics ([0081] Varma). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the coated fabric of Varma to make wearable electronics in Brekkestran.
Regarding claim 17: Varma teaches the compositions can be in the form of fibers and wearable electronics ([0104]). 
Brekkestran is directed to electrically heated cold weather garments, wherein the wearable electronics comprises a heating element 22b-1 is contained in a slit of the garment and between a layer 200 (see Fig. 4 and col. 9 l. 49- col. 10 l. 5). 
One skilled in the art would have been motivated to have used the coated fabric of Varma to make wearable electronics in Brekkestran since the coated fabrics in Varma are electrically and thermally conductive and can be applied to coat fabrics ([0081] Varma). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the coated fabric of Varma to make wearable electronics in Brekkestran.


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varma as applied to claim 1 above, and further in view of Sayir et al. (US 2007/0053168).
Regarding claim 5: Varma discloses the compositions are thermally conductive and include conductive metals of aluminum ([0050] Varma), although doesn’t specifically recite metal oxides of claim 5.
In the same field of endeavor, Sayir is directed to a heat sink constructed from a graphene and a metal oxide of aluminum oxide (equivalent to alumina), or aluminum metal. 
A person of ordinary skill in the art would have found it obvious to substitute aluminum oxide (equivalent to alumina) for aluminum metal and would have been motivated to do so because they are art recognized equivalents used for the same purpose of conductive fillers and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764